Citation Nr: 0739442	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  06-16 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder.  

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and a friend




ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
November 1976, including honorable naval service in the 
Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the benefit sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of the VCAA, further evidentiary development is 
necessary.

Post-traumatic stress disorder 

In December 2004, the veteran was awarded service connection 
for post-traumatic stress disorder and granted a 50 percent 
rating, effective August 2004.  The December 2004 grant of 
service connection and rating was based upon the veteran's 
VAMC treatment records.  The veteran appealed this decision 
in a January 2005 Notice of Disagreement.  The record 
contains no evidence that the veteran underwent a VA 
examination to determine the severity of his service-
connected disability either before his initial rating or upon 
appeal of his initial rating.  Thus, a VA examination is 
required to determine the current severity of the veteran's 
post-traumatic stress disorder.

TDIU

The TDIU issue is inextricably intertwined with the post-
traumatic stress disorder issue and must be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Provide VCAA notice in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473. Perform any and all development 
deemed necessary.

2.  The RO should update the record with 
any recent and outstanding VA mental 
health treatment records, and any non-VA 
medical information that the veteran may 
identify.

3.  The RO should obtain all SSA records, 
and document its attempt to secure these 
records.  

4.  The veteran should also be scheduled 
for a VA psychiatric examination for the 
purpose of assessing the current severity 
of his service-connected post-traumatic 
stress disorder.  The examiner should 
review the claims file, including any 
additional records obtained pursuant to 
this remand, and provide findings 
concerning symptomatology of the veteran's 
post-traumatic stress disorder.  A mental 
status assessment should be performed with 
a GAF score.

5.  Then, the RO should readjudicate the 
issues on appeal.  If the determination of 
the claims remains unfavorable to the 
veteran, the RO must issue a SSOC and 
provide him a reasonable period of time to 
respond before this case is returned to 
the Board.

The purpose of this REMAND is to cure an evidentiary and 
procedural defect and the Board does not intimate any opinion 
as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



